itswt
                                            ELECTRONIC RECORD


                                                                               Securing Execution of Document
COA#        10-13-00312-CR                                      OFFENSE:       by Deception-2 cts


STYLE:      Melissj! Adler v. The State of Texas                COUNTY:        McLennan


TRIAL COURT:                54th District Court                                                       MOTION
TRIAL COURTS:                  2012-1184-C2                       FOR REHEARING IS:
TRIAL COURT JUIDGE:            Hon. Matt Johnson                  DATE:
DISPOSITION:        AFFIRMED                                     JUDGE:




DATE:         October 23, 2014

JUSTICE:      Chief Justice Gray           PC          S;   X

PUBLISH:                                   DNP:    X


CLK RECORD:         October 3, 2013                         SUPPCLKRECORD:

RPT RECORD:         January 7, 2014                         SUPPRPTRECORD:

STATE BR:           July 14, 2014                           SUPP BR:
APP BR:             April 21, 2014                          APP SUPP BR:              July 28, 2014




                                   IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                  CCA #                I5ttwy
     d/y>£LL/W;r VS                   Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                    DATE:

                                                                       JUDGE:

DATE: /T7<*r            V          g^//^                               SIGNED:.                        PC:
                          -p

JUDGE:      J^C.                                                       PUBLISH:                       DNP:




                    MOTION FOR REHEARING IN                            MOTION FOR STAY OF MANDATE IS:

CCA IS:                         ON                                                               ON

JUDGE:                                                                 JUDGE: